Citation Nr: 0633515	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  The veteran served in the Republic of Vietnam from 
July 1970 to August 1971.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that the 
veteran's records were temporarily transferred in February 
2003 from the Cleveland RO to the Philadelphia RO due to a 
brokered RTR.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 Informal Hearing Presentation, the 
veteran's representative requested that the Board remand the 
case in order that the RO may again attempt to obtain morning 
reports in order to corroborate the veteran's report of a 
back injury in service and a combat chronology for the 
veteran's unit because the veteran had furnished the RO with 
his complete assignment unit, as requested.  The veteran's 
representative also asked that the veteran be afforded a VA 
psychiatric evaluation to determine if he is diagnosed with 
PTSD.  The Board further notes that the veteran wrote in his 
October 2003 VA Form 9 that he believed that he should have 
been afforded an opportunity for a compensation and pension 
examination regarding his claimed disorders.  

After consideration of the foregoing and review of the 
evidence of record, the Board finds that a remand for 
additional development is, indeed, warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should submit a second request 
for a search of the morning reports for 
Btry A, 2d Bn, 32d Arty, USARPAC from May 
15, 1971 to July 31, 1971.  

3.  The RO should request a search of the 
unit and organizational histories and 
operational reports for Btry A, 3d Bn, 
13thArty, 25 Inf Div USARPAC to determine 
whether the veteran's unit engaged in 
combat activity from July 11, 1970 until 
approximately October 11, 1970, as the 
veteran's claimed stressor event pertains 
to combat service as an artilleryman in 
Vietnam during that time.  

4.  The RO should request medical records 
from Dr. P.A.A., D.O. pertaining to the 
veteran's treatment for a back and leg 
disorder from November 2003 to January 
2004, as identified by the veteran in his 
January 2004 VA Form 21-4142.  

5.  The RO should afford the veteran a PTSD 
examination to determine the identity and 
etiology of any mental disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  If the 
examiner determines that the veteran 
currently has PTSD, the examiner should 
state whether PTSD is more likely than not 
(i.e., probability of more than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) causally or etiologically related 
to the veteran's claimed Vietnam stressor 
events.  Please send the claims folder to 
the examiner for review in conjunction with 
the examination.  
     
6.  The RO should afford the veteran an 
appropriate examination to determine the 
identity and etiology of any low back 
disorder and left leg disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The examiner 
should state whether any low back disorder 
and/or left leg disorder found on 
examination is more likely than not (i.e., 
probability of more than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
causally or etiologically related to 
service or any other incident thereof and 
provide a thorough explanation for his or 
her conclusion.  [The examiner should note 
that the veteran's August 1971 separation 
report of medical history notes a history 
of back injuries in the past with no 
problems at that time and Dr. P.A.A., D.O. 
suggested in a January 2004 medical note 
that the veteran's chronic low back pain 
was related to a previous war injury.]  
Please send the claims folder to the 
examiner for review in conjunction with the 
examination.  

7.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


